By the Court

Lumpkin, C. J.,
delivering tbe opinion.
Was the Court right in ordering the fund in the hands of William L. Mansfield to be paid over to the clerk? The application was made in April, 1863, when the condition of the currency was good, and therefore the bona fides of the motion then made could not be questioned. No question was raised upon this point. Why should not the stakeholder be relieved then of an embarrassment brought upon him by the counter-claimants to the $6,992 04, who were litigating with one another, and in the settlement of whose equities Mansfield had no interest? But it is contended that he should have filed a bill of interpleader, and perhaps this would have been more regular, yet the result was the same. All the parties were before the Court and had an opportunity of being heard, and it was even submitted to them by the Court, that if they would agree upon any disposition of the money until a decree could be rendered, it would be sanctioned. They declined interfering, and we think the Court was right in directing it to be paid into the clerk’s office.
Let the judgment be affirmed.